Citation Nr: 1008929	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as asthma and chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

This case was remanded by the Board in May 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

A chronic respiratory disorder was not manifest during 
service and was not identified until many years thereafter.  


CONCLUSION OF LAW

A chronic respiratory disorder, diagnosed as asthma and COPD 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Additionally, 
the Veteran submitted his own private outpatient treatment 
records.  

Next, the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in March 2009.  Moreover, VA medical 
opinions pertinent to the issue on appeal were obtained in 
March 2007 and November 2009.  The Board finds that these 
examinations were adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran and a physical examination was 
conducted at the March 2007 examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002).

Entitlement to Service Connection for COPD

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conjunction with this appeal, the Veteran testified before 
the Board in March 2009.  There, he denied experiencing any 
breathing problems prior to his entry into the military, and 
instead attributed his current pulmonary disorder to 
breathing problems he experienced while stationed at Parris 
Island, South Carolina.  While he acknowledged that his 
breathing was normal at the time of his release from active 
duty, he asserted that the disorder reappeared within six 
months to a year after discharge.  
	
The Veteran's service treatment records indicate that he 
reported to a treatment clinic in May 1973 for a chest cold 
accompanied by complaints of coughing and difficulty 
breathing.  He was diagnosed with sinus congestion, and no 
other treatment was noted.  In October 1973, he again 
complained of breathing problems.  However, his lungs were 
clear upon examination.  Although slight congestion was 
observed, no follow-up treatment was noted.  Moreover, no 
pulmonary deficiencies were noted or recorded during his 
separation physical examination in July 1974. 
	
Next, the post-service clinical evidence does not reflect a 
pulmonary disorder for many years after service discharge.  
In this case, the first indication of a pulmonary disorder in 
the record is not until August 1985, where the Veteran 
underwent a pulmonary function test, which indicated a 
diagnosis of moderate to severe chronic obstructive pulmonary 
disease (COPD).  Of additional note, at his VA examination in 
November 2009, the VA examiner estimated that his COPD began 
in approximately 1976 or 1977 (5-7 years prior to 1984).  
Even so, this estimate is still two years after the Veteran 
left active duty.  Therefore, the competent evidence does not 
reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
respiratory symptomatology for many years, the evidence 
includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report respiratory 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
Here, he stated at his hearing that his respiratory symptoms 
began within a year after service.  While the Board remanded 
this issue in an attempt to acquire VA and private treatment 
records from prior to 1985, no clinical evidence from before 
then was obtained.  
	
	In determining whether the Veteran's statements are credible, 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Specifically, the multi-year gap between discharge from 
active duty service (1974) and the VA examiner's estimate of 
1976 as the earliest date of onset.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  
	
	Therefore, the Board concludes that the Veteran's statements 
as to continuity of symptomatology are of lesser probative 
value.  See Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, 
it may consider whether self-interest may be a factor in 
making such statements).  Accordingly, continuity has not 
here been established, either through the competent evidence 
or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's respiratory disorder to active duty, despite his 
contentions to the contrary.    
	
To that end, the Board places significant probative value on 
opinions provided by VA examiners in March 2007 and November 
2009 that specifically addressed the issue on appeal.  At the 
March 2007 VA examination, the examiner confirmed a diagnosis 
of COPD.  However, the examiner also opined that it was less 
likely than not that the Veteran's COPD was related to 
service.  

In arriving at this opinion, the examiner commented that the 
Veteran's in-service pulmonary history was limited to one 
chest cold in 1973 and one sinus cold a year later.  
Moreover, his recurrent bronchial problems did not appear 
until many years later.  At the same time, the examiner noted 
that the Veteran drank and smoked heavily and instead 
attributed his COPD to these factors. 
	
	Next, in November 2009, the VA examiner noted that no lung 
disorders were observed upon the Veteran's separation from 
active duty.  The examiner also stated that, based on the 
Veteran's diagnosis of moderate COPD in 1984, he would have 
had the disorder for approximately five to seven years before 
that time.  Even so, the examiner pointed out, this was still 
many years after his active duty service.  
	
	In addition to her clinical observations, the VA examiner 
also stated that she knew the Veteran's private treating 
physician and, since the private examiner did not practice 
medicine in the State of Florida before 1981, there would be 
no treatment records from this private physician prior to 
that time.  
	
	As was stated previously, the Board finds that these 
examinations were adequate for evaluation purposes.  
Specifically, both examiners reviewed the claims file, and 
the examiner in March 2007 interviewed the Veteran, and 
conducted a physical examination.  There is no indication 
that the VA examiners were not fully aware of the Veteran's 
past medical history or that they misstated any relevant 
fact.  Therefore, the Board finds the VA examiner's opinion 
to be of great probative value.
	
The Board has also considered an administrative note placed 
in the Veteran's treatment records in August 2006 opining 
that it is at least as likely that his current disability 
began on active duty.  As with all types of evidence, it is 
the Board's responsibility to weigh the conflicting medical 
evidence to reach a conclusion as to the ultimate grant of 
service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.

To that end, the Board places more weight on the March 2007 
VA Examination and the November 2009 opinion.  In those 
cases, the examiners had the claims file available for review 
and articulated a basis for their opinions.  Specifically, 
the examiner in March 2007 believed that the Veteran's 
history of smoking was the most likely cause of his COPD.  
Additionally, the examiner in November 2009 was able to 
estimate the onset of COPD symptoms to a period after the 
Veteran's active duty.  

The August 2006 administrative note, on the other hand, does 
not make clear if the physician's assistant who provided the 
opinion had the Veteran's claims file for review.  As such, 
the Board cannot infer his understanding of the Veteran's 
medical history.  Moreover, there is no supporting basis 
given for the physician assistant's opinion.  Therefore, of 
the two statements, the Board places more evidentiary weight 
on the March 2007 VA examination.  

The Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, pulmonary disorders such as COPD are not the type of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.


ORDER

Service connection for a pulmonary disorder, diagnosed as 
asthma and COPD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


